Citation Nr: 0844221	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 29, 
2003 for the grant of a 70 percent evaluation for the 
service-connected psychiatric disorder, to include post-
traumatic stress disorder (PTSD) and schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in which service connection for PTSD was granted 
and evaluated with the already service-connected 
schizophrenia as 70 percent disabling.

Review of the procedural history of this claim is necessary 
in understanding the context for the decision following.

The September 2005 statement of the case characterized the 
issue as entitlement to an earlier effective date for service 
connection for PTSD.  However, in a December 2007 remand, the 
Board re-characterized the issue as one of entitlement to an 
effective date earlier than October 29, 2003 for the 
assignment of a 70 percent evaluation for the service-
connected PTSD (formerly diagnosed as schizophrenia).

The Board explained that the RO did not grant service 
connection for PTSD as a separate, compensable diagnosis.  
Rather, as is obvious from the July 2005 rating sheet, the RO 
changed the diagnostic code to properly reflect the nature of 
the psychiatric disability the veteran manifested-from 
Diagnostic Code 9204, which contemplates schizophrenia, to 
9411, which contemplates PTSD.  Review of the medical 
evidence reflects that the change in diagnostic code is 
consistent with the opinions of VA medical examiners and 
treating professionals, who opined on at least two occasions 
that the veteran's psychiatric condition had been mis-
diagnosed.  One physician provided opinions in 2001 and 2004 
after lengthy and detailed evaluations and review of the 
record that the veteran had been misdiagnosed as early as 
1969, when he was still in service.  The proper diagnosis, in 
this physician's opinion, was and remains PTSD.  

The December 2007 remand directed the RO to retroactively 
construe the veteran's claims for increased evaluations for 
schizophrenia and service connection for PTSD as a claim for 
an increased evaluation for his service-connected psychiatric 
disorder, thus accepting the date of a formal claim for 
increase filed by the veteran's representative in October 
1999 as the date of claim.  In particular, the remand noted, 
and the Board re-iterates here, a veteran should not suffer 
because of a mistake by VA.  See VAOPGCPREC 13-92; 57 Fed. 
Reg. 49,746 (1992); 38 C.F.R. § 4.13.

The Board has thus recharacterized the issue as reflected on 
the front page of this decision to more accurately reflect 
the medical evidence of record and to avoid any confusion.

The veteran was awarded entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to a service-connected disability (TDIU) 
based, in part, on the award of service connection for PTSD, 
effective October 29, 2003.  As discussed below, the Board is 
granting an effective date of December 17, 1998 for the award 
of a 70 percent evaluation for the service-connected 
psychiatric disorder, to include PTSD and schizophrenia.

The record reflects that the veteran was hospitalized for his 
service-connected psychiatric disorder on at least two 
occasions in excess of 21 days, from September 14 to November 
30, 1999, and from November 30 to December 22, 1999.  He also 
underwent some kind of work program training from January to 
February 2000.  

Claims for TDIU prior to October 29, 2003, and for total 
disability evaluations under 38 C.F.R. § 4.29 and/or 4.30, 
where appropriate, are referred to the RO for action.


FINDINGS OF FACT

1.  In a rating decision dated in July 1998, the RO confirmed 
and continued the 30 percent evaluation assigned the 
veteran's service-connected psychiatric disability.  The 
veteran was notified of this decision by letter dated July 
25, 1998.  He did not appeal.

2.  Thereafter, the earliest document in the claims file that 
may be accepted as a claim for an increased evaluation for 
his service-connected psychiatric disability is a letter 
received by the RO on December 17, 1998.  

3.  Prior to October 29, 2003, the service connected 
psychiatric disorder, to include PTSD and schizophrenia, was 
manifested by occupational and social impairment with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an effective date of December 17, 1998, for 
the grant of a 70 percent evaluation for the service 
connected psychiatric disorder to include PTSD and 
schizophrenia are met. 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The claim here originally involved both increased evaluation 
and service connection claims-for which the present claim 
for an earlier effective date is a "downstream" issue.  
Pre-adjudicatory notice concerning the claim for service 
connection for PTSD was provided in January 2002 and November 
2003.  The required notice concerning the increased 
evaluation claim was not provided.

In December 2007, the Board requested that the RO provide 
additional notice to the veteran.  In January 2008, the RO 
sent the veteran a letter explaining the type of evidence 
necessary to prevail in his claim for an earlier effective 
date.  In February 2008, the veteran responded that he had no 
further evidence to submit.

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores, supra.

The September 2005 statement of the case and subsequent, 
January 2008, supplemental statement of the case provided the 
appellant with the relevant regulations for his earlier 
effective date claim, including those governing VA's notice 
and assistance duties, as well as an explanation of the 
reason for the denial of the claim.  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  The record shows that the veteran changed 
representatives several times throughout his appeal, but 
there is no indication that he was unrepresented for any 
period of time.  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his claim, and as such, that he 
had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  See Sanders, supra.

VA obtained service medical records in developing his 
original claim for service connection.  VA further assisted 
the veteran in obtaining evidence he identified, afforded the 
veteran physical examinations, and obtained medical opinions 
as to the etiology and severity of his psychiatric 
disability.  The veteran was also afforded the opportunity to 
give testimony before the Board, which he declined to do.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400. The effective date for the grant of 
increase in disability compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the date of the receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r).  A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 
Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his representative, may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought. 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. 
App. 33, 35-6 (1993).  Where a VA examination or VA hospital 
report is accepted as an informal claim for increase, the 
effective date will be the date of examination or admission.  
Where private medical evidence is accepted as an informal 
claim for increase, the effective date will be the date the 
medical evidence was received.  See 38 C.F.R. § 3.157(b)(1) 
and (2).

In its December 2007 remand, the Board found that a formal 
claim filed by the veteran's representative in October 1999 
could represent the veteran's date of claim for an increased 
rating for his service connected psychiatric disorder.  With 
the file returned following further development, the Board 
now finds that the earliest document in the claims folder 
that may provide the basis for an informal claim for increase 
is a letter the RO received in December 1998.  

In July 1998, the RO issued a rating decision confirming and 
continuing the 30 percent evaluation awarded for the 
veteran's service-connected psychiatric disability, then 
described as schizophrenia, undifferentiated type.  Notice of 
the decision was sent to the veteran by letter dated July 25, 
1998.  

The veteran was incarcerated in December 1998.  He sent the 
RO several letters from prison requesting, among other 
things, a status report on his claim for increase.  The 
earliest of these letters was received by the RO in December 
1998.  In these letters, the veteran stated he had not 
received word of a decision having been made in his claim.  

However, there is no indication in the claims file that the 
July 1998 notification letter was returned as 
"undeliverable," and the veteran has not argued or 
presented evidence that he did not receive it.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Moreover, 
the record reflects that a copy was sent to his 
representative, the Texas Veterans Commission (TVC), whom the 
veteran had designated by power of attorney in October 1997.  
The record shows the veteran did not appoint a different 
representative until September 1999.  Neither the veteran nor 
his representative appealed the July 1998 rating decision, 
and it therefore became final.  

As the July 1998 rating decision became final, the veteran's 
December 1998 letter may be accepted as an informal claim for 
an increase.  See 38 C.F.R. § 3.157.  A handwritten note on 
the letter shows that the RO also appeared to accept this 
letter as a claim for, among other things, an increase in 
service-connected disability.  The handwritten note shows 
that recent treatment records were requested.  

There are no other records in the file which could be 
construed as a claim for increase between July 25, 1998 and 
December 17, 1998.  

The analysis now turns to the appropriate level of impairment 
the veteran exhibited as a result of his service-connected 
psychiatric disability prior to October 2003.

The claims file as a whole, and VA treatment records in 
particular, show that the veteran met the criteria for a 70 
percent evaluation beginning December 17, 1998.  He was in 
and out of prison, homeless, on prescribed medication, and 
struggling to maintain sobriety.  VA treatment records show 
he was hospitalized for his service-connected psychiatric 
disability from November 30 to December 22, 1999, and was 
either hospitalized or in a domiciliary from September to 
November 1999.  From January to February 2000, he was 
enrolled in a work program.  Hence, while records show he did 
not present with suicidal/homicidal ideation or other 
psychotic symptomatology, they reflect that he was 
essentially unable to function outside of a structured 
environment.  Global assessment of functioning measurements 
during this time range from 39 to 50, consistent with the 
reported symptomatology.

The regulations allow an award of increase up to a year prior 
to the date of claim, where the medical evidence supports 
such a grant.  See 38 C.F.R. § 3.400(o)(2).  However, the 
medical evidence does not support a grant of 70 percent prior 
to December 17, 1998.  VA examination conducted in June 1998 
describes mild psychiatric symptomatology with prescribed 
medication for depression.  The veteran reported a history of 
incarceration until 1997, difficulty working due to physical 
problems (he sustained a complicated break to his leg), and 
recent release from a transitional unit to an apartment where 
he is living on his own.  Private psychiatric evaluation 
conducted in March 1998 also describes the veteran's 
symptomatology as mild.  The examiner noted the veteran 
generally functioned pretty well and assigned a GAF of 65.  

The evidence supports an effective date of December 17, 1998, 
at which point it was factually ascertainable that a 70 
percent evaluation for the service connected psychiatric 
disorder, to include PTSD and schizophrenia, was warranted.


ORDER

An effective date of December 17, 1998, and no earlier, is 
granted for the assignment of a 70 percent evaluation for the 
service connected psychiatric disorder, to include PTSD and 
schizophrenia, subject to the laws and regulations governing 
the award of monetary benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


